IN RE: St. Jude Hospital et al; Alongia, Deborah; Leblanc, Joseph; Smith-Kline Beecham Biological; Smith-Kline Beecham Pharm.; Lifemark Hospital/La. d/b/a; Kenner Regional Medical Center;— Defendant(s); Applying for Supervisory and/or Remedial Writs; Parish of Jefferson 24th Judicial District Court Div. “M” Number 464-401; to the Court of Appeal, Fifth Circuit, Number 98-CW-1147
Granted. Remanded to court of appeal for briefing, argument and opinion.
CALOGERO, C.J. would grant and docket.
VICTORY, J. not on panel.